Citation Nr: 1103385	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1952 to June 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In December 2010, the appellant and his spouse 
testified at a Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence establishes that the appellant's 
tinnitus had its inception during his period of active duty.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

In pertinent part, the appellant's service treatment records show 
that at his June 1952 service enlistment medical examination and 
at his June 1956 service separation medical examination, 
whispered voice testing showed that his hearing acuity was 15/15.  

In March 2008, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
bilateral hearing loss and tinnitus.  The appellant reported that 
he had been a crew chief in the Air Force and that his duties had 
included performing maintenance on several types of aircraft, 
including adjusting the throttles while the engines were running.  
As a result of performing these duties, the appellant indicated 
that he had been exposed to significant acoustic trauma, 
particularly because he had not worn hearing protection during 
service.  The appellant indicated that it was his belief that he 
had developed bilateral hearing loss and tinnitus in service as a 
result of his exposure to acoustic trauma.  He indicated that his 
hearing loss and tinnitus had been present since service.  

In support of his claim, the RO obtained VA clinical records 
showing that in March 2008, the appellant had been seen in the 
audiology clinic in connection with his complaints of difficulty 
hearing and constant tinnitus.  He reported a history of 
significant noise exposure in service without hearing protection.  
He also reported post-service occupational noise exposure while 
working on the railroad for 16 years.  He denied post-service 
recreational noise exposure.  After examining the appellant, the 
audiologist diagnosed the appellant as having bilateral 
sensorineural hearing loss and tinnitus.  She noted that 
military/occupational noise exposure and aging could not be ruled 
out as contributing factors.  The examining audiologist noted 
that she had encouraged the appellant to file an application for 
VA compensation benefits.  

In connection with the appellant's claim, he was afforded a VA 
medical examination in July 2008 at which he complained of 
hearing loss and tinnitus.  He reported a history military noise 
exposure from aircraft engines.  The examiner noted that the 
appellant had also reported post-service noise exposure while 
working on the railroad.  With respect to the appellant's 
complaints of tinnitus, the examiner noted that the appellant did 
not give a specific report as to its onset.  After examining the 
appellant, the examiner diagnosed the appellant as having 
bilateral high frequency sensorineural hearing loss and tinnitus.  
The examiner concluded that it was at least as likely as not that 
the appellant's hearing loss was the result of in-service noise 
exposure.  She indicated, however, that it was "less likely as 
not" that the appellant's tinnitus was due to military noise 
exposure, as "it was not a chief complaint nor reported to a 
military circumstance."  

In a July 2008 rating decision, the RO granted service connection 
for bilateral hearing loss, but denied service connection for 
tinnitus.  The appellant appealed the RO's decision denying 
service connection for tinnitus.  

In December 2010, the appellant and his spouse testified at a 
Board hearing at the RO.  The appellant recounted his history of 
in-service acoustic trauma, noting that his duties as a crew 
chief required him to work in very close proximity to operating 
jet engines.  He indicated that he did not wear hearing 
protection during service.  The appellant recalled that after 
getting off work, he was often unable to hear for approximately 
thirty to forty-five minutes.  The appellant also testified that 
he first began to notice tinnitus during service and it had been 
constant since that time.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of  
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant seeks service connection for tinnitus.  He contends  
that his tinnitus had its inception during active service as a 
result of his exposure to acoustic trauma in the course of his 
duties as a crew chief.  

As set forth above, the appellant's service treatment records are 
negative for notations of tinnitus.  Nonetheless, the record on 
appeal contains the appellant's written statements and hearing 
testimony describing his in-service tinnitus.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir.  2006); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Having observed the appellant's demeanor at a 
December 2010 hearing, the Board finds that his statements of in-
service tinnitus are credible.  In addition, the Board notes that 
tinnitus is purely subjective, the kind of condition lay 
testimony is competent to describe.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  The appellant has also provided 
competent and credible statements of persistent tinnitus since 
service.

In addition to the competent and credible evidence of tinnitus 
since service, the record on appeal contains the July 2008 VA 
audiology examination report documenting that the appellant 
presently exhibits both tinnitus as well as a noise-induced 
hearing loss disability which meets the criteria of 38 C.F.R. § 
3.385 (2010).  Although the examiner concluded that the 
appellant's tinnitus is "less likely as not" related to in-
service noise exposure, the Board finds that the probative value 
of the opinion is limited.  First, the examiner's opinion is 
inartfully worded, making her rationale unclear.  Additionally, 
it appears that the examiner may have based her opinion on an 
inaccurate factual premise, i.e. that the appellant's tinnitus 
had not been present since service.  As delineated above in the 
factual background portion of this decision, however, the 
appellant has consistently reported that his tinnitus has been 
present since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical 
opinion based upon an inaccurate factual premise is not 
probative).  Finally, the Board notes that service connection is 
in effect for noise-induced sensorineural hearing loss.  It is 
well established in the medical literature that "high frequency 
tinnitus usually accompanies [noise-induced] hearing loss."  See 
e.g.  Merck Manual, Section 7, Cha. 85, Inner Ear.  

In summary, the Board concludes that none of the facts cited in 
support of the July 2008 VA medical opinion, nor any of the other 
evidence of record, is more probative than the appellant's 
competent and credible testimony to the effect that he developed 
tinnitus during active service and that such tinnitus has been 
present since that time.  Service connection for tinnitus is 
therefore granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


